Case 2:20-cv-01929-CBM-DFM Document 1 Filed 02/27/20 Page 1 of 10 Page ID #:1




 1
     Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
 2   Scott Alan Burroughs (SBN 235718)
 3   scott@donigerlawfirm.com
     Trevor W. Barrett (SBN 287174)
 4   tbarrett@donigerlawfirm.com
 5   DONIGER / BURROUGHS
     603 Rose Avenue
 6   Venice California 90291
 7   Telephone: (310) 590-1820

 8   Attorneys for Plaintiff
 9

10
                           UNITED STATES DISTRICT COURT

11
                         CENTRAL DISTRICT OF CALIFORNIA

12   KIRK KARA CORP., a California                  Case No.:
13   corporation,
                                                       PLAINTIFF’S COMPLAINT FOR
14   Plaintiff,
                                                       1. COPYRIGHT
15                                                        INFRINGEMENT;
     v.
16                                                     2. VICARIOUS AND/OR
                                                          CONTRIBUTORY
17   KIM INTERNATIONAL                                    COPYRIGHT
     MANUFACTURING, L.P., a Texas limited                 INFRINGEMENT; and
18   partnership; and DOES 1 through 10,
                                                       3. VIOLATIONS OF THE
19                                                        DIGITAL MILLENNIUM
     Defendants.                                          COPYRIGHT ACT
20                                                        (17 U.S.C. §1202)
21                                                      Jury Trial Demanded
22

23         Plaintiff Kirk Kara Corp. (“Kirk Kara” or “Plaintiff”), by and through its
24
     undersigned attorneys, hereby prays to this honorable Court for relief based on the
25
     following:
26

27
                                               1
28                                         COMPLAINT
Case 2:20-cv-01929-CBM-DFM Document 1 Filed 02/27/20 Page 2 of 10 Page ID #:2




 1                             JURISDICTION AND VENUE
 2         1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101
 3   et seq.
 4         2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and
 5   1338 (a) and (b).
 6         3. Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and
 7   1400(a) in that this is the judicial district in which a substantial part of the acts and
 8   omissions giving rise to the claims occurred.
 9                                         PARTIES
10         4. Plaintiff Kirk Kara is a California corporation.
11         5. Plaintiff is informed and believes and thereon alleges that Defendant Kim
12   International Manufacturing, L.P. (“Kim”), is a Texas limited partnership.
13         6. Plaintiff is informed and believes and thereon alleges that Defendants Does
14   1 through 10, inclusive, are other parties not yet identified who have infringed
15   Plaintiff’s copyrights, have contributed to the infringement of Plaintiff’s copyrights,
16   or have engaged in one or more of the wrongful practices alleged herein. The true
17   names, whether corporate, individual or otherwise, of Defendants 1 through 10,
18   inclusive, are presently unknown to Plaintiff, which therefore sues said Defendants
19   by such fictitious names, and will seek leave to amend this Complaint to show their
20   true names and capacities when same have been ascertained.
21         7. Plaintiff is informed and believes and thereon alleges that at all times
22   relevant hereto each of the Defendants was the agent, affiliate, officer, director,
23   manager, principal, alter-ego, and/or employee of the remaining Defendants and was
24   at all times acting within the scope of such agency, affiliation, alter-ego relationship
25   and/or employment; and actively participated in or subsequently ratified and/or
26   adopted each of the acts or conduct alleged, with full knowledge of all the facts and
27
                                                2
28                                          COMPLAINT
Case 2:20-cv-01929-CBM-DFM Document 1 Filed 02/27/20 Page 3 of 10 Page ID #:3




 1   circumstances, including, but not limited to, full knowledge of each violation of
 2   Plaintiff’s rights and the damages to Plaintiff proximately caused thereby.
 3                CLAIMS RELATED TO COPYRIGHT VA 1-872-235
 4        8. Plaintiff owns an original jewelry design (“Subject Design”) which has
 5   been registered with the United States Copyright Office and assigned Registration
 6   No. VA 1-872-235.
 7        9. Prior to the acts complained of herein, Plaintiff widely disseminated
 8   jewelry bearing the Subject Design to numerous parties in the jewelry industry.
 9   Plaintiff is informed and believes and thereon alleges that following its distribution
10   of the Subject Design, Kim, Doe Defendants, and each of them, distributed and/or
11   sold jewelry featuring a design which is substantially similar to the Subject Design
12   (hereinafter “Subject Product”) without Plaintiff’s authorization, including but not
13   limited to products sold by Kim under the name “18KW DIA PAISLEY MLGN
14   SEMI-MT D1/6CTW, FANCY PEG 6.5MM RD” and advertisements featured in
15   January and February 2020 issues of Instore Magazine, in January and February
16   2020 issues of Mid-American Jewelry News, and the February 2020 issue of
17   Southern Jewelry News.
18        10.An image of the Subject Design and an exemplar of Subject Product are set
19   forth hereinbelow:
20

21

22

23

24

25

26

27
                                               3
28                                         COMPLAINT
Case 2:20-cv-01929-CBM-DFM Document 1 Filed 02/27/20 Page 4 of 10 Page ID #:4




 1              Subject Design                         Subject Product
 2

 3

 4

 5

 6

 7

 8
 9                                            Advertisement Featured in Mid-
                                                  America Jewelry News
10

11

12

13

14

15

16

17

18

19

20
                                                           Detail:
21

22

23

24

25

26

27
                                          4
28                                    COMPLAINT
Case 2:20-cv-01929-CBM-DFM Document 1 Filed 02/27/20 Page 5 of 10 Page ID #:5




 1

 2         11.The above comparisons make apparent that the elements, composition,
 3   arrangement, layout, and appearance of the design on the accused product is
 4   substantially similar to the design at issue.
 5         12.Before the filing of this lawsuit, Plaintiff provided notice of its claims of
 6   infringement and attempted to negotiate an amicable resolution. These efforts were
 7   unsuccessful.
 8                               FIRST CLAIM FOR RELIEF
 9             (For Copyright Infringement - Against All Defendants, and Each)
10         13. Plaintiff repeats, realleges and incorporates herein by reference as though
11   fully set forth the allegations contained in the preceding paragraphs of this
12   Complaint.
13         14. Plaintiff is informed and believes and thereon alleges that Defendants, and
14   each of them, had access to the Subject Design including, without limitation, through
15   (a) access to Plaintiff’s showroom and/or design library; (b) access to illegally
16   distributed copies of the Subject Design by third-party vendors and/or Doe
17   Defendants, including without limitation international and/or overseas jewelry
18   manufacturers or fabricators; (c) access to Plaintiff’s strike-offs and samples.
19         15. Plaintiff is informed and believes and thereon alleges that one or more of
20   the Defendants manufactures jewelry. Plaintiff is further informed and believes and
21   thereon alleges that said Defendant(s), and each of them, has an ongoing business
22   relationship with retailers, and each of them, and supplied jewelry to said retailers,
23   which products infringed the Subject Design in that said jewelry was identical or
24   substantially similar to the Subject Design, or were an illegal modification thereof.
25         16. Plaintiff is informed and believes and thereon alleges that Defendants, and
26   each of them, infringed Plaintiff’s copyright by creating, making and/or developing
27   directly infringing and/or derivative works from the Subject Design and by
                                                 5
28                                           COMPLAINT
Case 2:20-cv-01929-CBM-DFM Document 1 Filed 02/27/20 Page 6 of 10 Page ID #:6




 1   producing, distributing and/or selling the Subject Product through a nationwide
 2   network of retail stores and through on-line websites.
 3          17. Due to Defendants’, and each of their, acts of infringement, Plaintiff has
 4   suffered damages in an amount to be established at trial.
 5          18.Due to Defendants’, and each of their, acts of copyright infringement as
 6   alleged herein, Defendants, and each of them, have obtained profits they would not
 7   otherwise have realized but for their infringement of the Subject Design. As such,
 8   Plaintiff is entitled to disgorgement of Defendants’, and each of their, profits
 9   attributable to the infringement of the Subject Design in an amount to be established
10   at trial.
11          19. Plaintiff is informed and believes and thereon alleges that Defendants, and
12   each of them, have committed copyright infringement with actual or constructive
13   knowledge of Plaintiff’s rights such that said acts of copyright infringement were,
14   and continue to be, willful, intentional and malicious.
15                             SECOND CLAIM FOR RELIEF
16          (For Vicarious and/or Contributory Copyright Infringement - Against All
17                                    Defendants, and Each)
18          20. Plaintiff repeats, realleges, and incorporates herein by reference as though
19   fully set forth, the allegations contained in the preceding paragraphs of this
20   Complaint.
21          21. Plaintiff is informed and believes and thereon alleges that Defendants
22   knowingly induced, participated in, aided and abetted in and profited from the illegal
23   reproduction and/or subsequent sales of products featuring the Subject Design as
24   alleged herein.
25          22. Plaintiff is informed and believes and thereon alleges that Defendants, and
26   each of them, are vicariously liable for the infringement alleged herein because they
27
                                                 6
28                                          COMPLAINT
Case 2:20-cv-01929-CBM-DFM Document 1 Filed 02/27/20 Page 7 of 10 Page ID #:7




 1   had the right and ability to supervise the infringing conduct and because they had a
 2   direct financial interest in the infringing conduct.
 3            23. By reason of the Defendants’, and each of their, acts of contributory and
 4   vicarious infringement as alleged above, Plaintiff has suffered and will continue to
 5   suffer substantial damages to its business in an amount to be established at trial, as
 6   well as additional general and special damages in an amount to be established at
 7   trial.
 8            24. Due to Defendants’, and each of their, acts of copyright infringement as
 9   alleged herein, Defendants, and each of them, have obtained direct and indirect
10   profits they would not otherwise have realized but for their infringement of the
11   Subject Design. As such, Plaintiff is entitled to disgorgement of Defendants’ profits
12   directly and indirectly attributable to Defendants’ infringement of the Subject
13   Design, in an amount to be established at trial.
14            25. Plaintiff is informed and believes and thereon alleges that Defendants, and
15   each of them, have committed acts of copyright infringement, as alleged above,
16   which were willful, intentional and malicious, which further subjects Defendants,
17   and each of them, to liability for statutory damages under Section 504(c)(2) of the
18   Copyright Act in the sum of up to one hundred fifty thousand dollars ($150,000) per
19   infringement. Within the time permitted by law, Plaintiff will make its election
20   between actual damages and statutory damages.
21

22                                THIRD CLAIM FOR RELIEF
23   (For Violations of the Digital Millennium Copyright Act (17 U.S.C. §1202—Against
24                                    all Defendants, and Each))
25            26.Plaintiff repeats, re-alleges, and incorporates by reference all preceding
26   paragraphs of this Complaint.
27
                                                   7
28                                            COMPLAINT
Case 2:20-cv-01929-CBM-DFM Document 1 Filed 02/27/20 Page 8 of 10 Page ID #:8




 1         27.   Plaintiff is informed and believes and now alleges that the Subject
 2   Design contained Content Management Information (“CMI”), including but not
 3   limited to text, identifying Kirk Kara as author and owner of the design and its
 4   copyrights. One such example of Plaintiff’s CMI is set forth below:
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17         28.   Plaintiff is informed and believes and now alleges that Defendants, in
18   their production, distribution, sale, and marketing of the Subject Product, violated 17
19   U.S.C. §1202 by intentionally removing and/or altering the CMI attached to
20   Plaintiff’s design and then by distributing the Subject Product with knowledge that
21   the copyright management information had been removed or altered without
22   authority of the copyright owner or the law. None of the materials, physical or
23   digital, distributed by Defendants identify Plaintiff as the author of the Subject
24   Product.
25         29. Plaintiff is informed and believes and now alleges that Defendants
26   distributed and sold the Subject Product knowing that they had mislabeled and/or
27   fraudulently included improper CMI, knowing that the CMI had been removed or
                                                8
28                                          COMPLAINT
Case 2:20-cv-01929-CBM-DFM Document 1 Filed 02/27/20 Page 9 of 10 Page ID #:9




 1   altered without authority of the copyright owner or the law, and knowing, or, with
 2   respect to civil remedies under section 1203, having reasonable grounds to know,
 3   that the conduct would induce, enable, facilitate, or conceal an infringement of any
 4   right under this title.
 5         30.      The above conduct is in violation of the Digital Millennium Copyright
 6   Act and exposes Defendants, and each of them, to additional and enhanced common
 7   law and statutory damages, attorneys’ fees, and penalties pursuant to 17 USC § 1203
 8   and other applicable law.
 9         31.      Plaintiff is informed and believes and now alleges that Defendants, and
10   each of their, conduct as alleged herein was willful, reckless, and/or with knowledge,
11   and Plaintiff resultantly seeks enhanced damage and penalties.
12                                   PRAYER FOR RELIEF
13         Wherefore, Plaintiff prays for judgment as follows:
14               a. That Defendants—each of them—and their respective agents and
15                  servants be enjoined from importing, manufacturing, distributing,
16                  offering for sale, selling or otherwise trafficking in any product that
17                  infringes Plaintiff’s copyright in the Subject Design;
18               b. Granting an injunction permanently restraining and enjoining
19                  Defendants, their officers, agents, employees, and attorneys, and all
20                  those persons or entities in active concert or participation with them, or
21                  any of them, from further infringing Plaintiff’s copyrights in its designs;
22               c. That Plaintiff be awarded all profits of Defendants, and each, plus all
23                  losses of Plaintiff, plus any other monetary advantage gained by the
24                  Defendants through their infringement, the exact sum to be proven at the
25                  time of trial;
26               d. That Defendants pay damages equal to Plaintiff’s actual damages and
27                  lost profits;
                                                   9
28                                            COMPLAINT
Case 2:20-cv-01929-CBM-DFM Document 1 Filed 02/27/20 Page 10 of 10 Page ID #:10




  1            e. That Plaintiffs be awarded statutory damages and attorneys’ fees as
  2               available under 17 U.S.C. § 505 and 17 U.S.C. § 1203;
  3            f. That Plaintiffs be awarded pre-judgment interest as allowed by law;
  4            g. That Plaintiffs be awarded the costs of this action; and
  5            h. That Plaintiffs be awarded such further legal and equitable relief as the
  6               Court deems proper.
  7

  8         Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P.
  9   38 and the 7th Amendment to the United States Constitution.
 10
                                                      Respectfully submitted,
 11

 12   Dated: February 27, 2020         By:            /s/ Scott Alan Burroughs
 13
                                                      Scott Alan Burroughs, Esq.
                                                      Trevor W. Barrett, Esq.
 14                                                   DONIGER / BURROUGHS
 15                                                   Attorneys for Plaintiff

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
                                                 10
 28                                          COMPLAINT
